DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 
Applicant has amended Claims 8, 16, and 24. Claims 8 – 27 are currently pending.  


Response to Arguments

Applicant’s arguments have been fully considered. 

With regards to the 103 rejection, applicant argues that Chung applies the fuzzy logic to control a cooling fan speed, and is completely silent with regard to using predicative technologies for a thermal energy device that includes an ORC, as well as an engine and/or thermo-electric generator. Examiner respectfully disagrees with applicant’s conclusion. Juchymenko already teaches a cooling fan in radiator (8) that allows for “appropriate adjustments to the amount of air flow across the radiator by varying the fan speed or blade pitch operating in front of the engines radiator 8 and make adjustments to the equipment within the ORC system 4” (Paragraph 39). Chung expands on this by teaching predictive fuzzy control of the fan sped based on a time delay (Paragraphs 34, 35). The cooling fan is part of the thermal energy device because it is part of the engine and/or the ORC. As per the spec, and per the dependent claims, “the operation parameters comprise one or more ORC operational parameters…wherein the ORC operational parameters comprise one or more of…thermal fluid temperature and/or flow rates entering and exiting the ORC…wherein the engine operational parameters comprise one or more of…engine jacket water temperatures…” (see e.g. Claims 9, 17). In other words, the broadest reasonable interpretation of a control circuit comprising a predictive module comprising operational parameters trained on a neural network for operating the thermal energy device of the system would include control of the fan speed.

For the sake of compact prosecution, examiner also directs applicant to the Goya reference (GB 2564524). Goya teaches a vehicle engine (2) and a waste heat recovery ORC (Figure 2) including a heat exchanger (16). Goya teaches a controller (8) to “analyse the driving data to predict properties of the exhaust gas expelled from the internal combustion engine while the vehicle travels along the route” (Page 6, Line 30) and the controller is “configured to control the waste heat recovery system based on the predicted properties of the exhaust gas” (Page 7, Line 4). The system may also predict “future engine load” and control the ORC accordingly (Page 9, Line 9). These control modification to the ORC account for “respective time constants associated with the temperature and the pressure of the working fluid, and thereby enables these parameters to be controlled more effectively against transient loads. In practice, this is achieved by adjusting setpoints for these parameters in a dynamic manner in accordance with the predicted exhaust properties” (Page 22, Line 27). It is also noted that the model based optimizer (56) of Goya relies essentially on a proportional-integral (PI) controller (although Goya teaches that prior art comprising the PI controller, Goya admits that the only “fundamental difference between the architectures shown in Figures 3 and 4 is that the architecture 50 of Figure 4 generates the control input u(t) for the WHR system 14 based not on direct measurements of the current vehicle state only, but on a predicted input, rp(t)” (Page 16, Line 8). PI controllers include time constants. Because of these time constants, the integral term in a PI controller “increases action in relation not only to the error but also the time for which it has persisted. So, if the applied force is not enough to bring the error to zero, this force will be increased as time passes” (see Page 6 of Wikipedia article on PID controller from archive on August 1, 2018). In other words, if an operational parameter does not meet a target value within a configured time period, then the control action is amplified further to ensure the target value is met. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (WO 2019/086960) in view of Chung et al. (hereafter “Chung” – US 2002/0016656).

With regards to Claims 8, 16, and 24:

Juchymenko (Figure 2) discloses a system and method for collection and conversion of thermal energy to mechanical energy and/or electric energy, comprising:

a thermal energy device comprising an Organic Rankine Cycle (ORC) (ORC system 4) comprising a propellant heat exchanger (heat exchanger 5, 15, 6, see Paragraph 29), an expander and a condenser (both of which are inherent in organic Rankine cycles), and one or more of an engine (reciprocating engine 1), and/or a thermo-electric generator (thermoelectric generator 2);

sensors operatively coupled to the thermal energy device, the sensors configured to produce system sensor data (Paragraph 33: “those skilled in the art will appreciate that control module 12 may be configured to communicate with other control modules of a heat recovery system, as well as sensors configured to sense environmental/system conditions during operation”); and a control circuit (control module 12).

Juchymenko does not teach the particulars of the control circuit. Chung teaches a system and method for collection and conversion of thermal energy to mechanical energy in a system (Figures 8A – 8B), comprising: receiving system sensor data (inlet/outlet temperature of radiator, flow rate via coolant pump, see Paragraphs 34, 35) from a thermal energy device, comprising an engine radiator (engine radiator, see Figure 4); receiving, via a control circuit comprising a predictive module, operational parameters trained under a neural network (Paragraph 35) for operating the thermal energy device of the system under configured target operational values (prediction control method, Paragraphs 34, 35, to reach a “set temperature”, Paragraph 47) and comprising one or more instances based on one or more vectors of the neural network representing features of an input and a corresponding output relating to one or more target operational values (see Figures 8A, 8B of Chung, inlet/outlet temperatures of radiator, coolant pump speed, and coolant flow rate inputs yielding a total heat, heat balance, and error result which enables fuzzy control of cooling fan speed); processing, via the control circuit, the sensor data to determine that the thermal energy device of the system will not meet the target operational values within a configured time period (see discussion of a time delay regarding cooling of the temperature rise in the system, the time delay being predicted via a heat balance error in Figure 8A as discussed in Paragraph 66); and transmitting, via the control circuit, control signals to modify operation of the thermal energy device of the system such that further produced system sensor data meets the operational parameters (Paragraph 34: “compensate for the time delay of the temperature fall of the coolant according to an increase in the heating rate”, via fuzzy control of cooling fan speed, see Figure 8B, Paragraphs 36 and 69).  

It is noted that Juchymenko relies on the engine radiator (8) of their system as the cooler for the jacket water/coolant, much like Chung. Juchymenko further teaches that “the control module 12 may also make appropriate adjustments to the amount of air flow across the radiator by varying the fan speed or blade pitch operating in front of the engines radiator 8 and make adjustments to the equipment within the ORC system 4” (Paragraph 39), but is silent as to any predicative control. As such, the radiator of Juchymenko is susceptible to the same time delay of the temperature fall of the coolant as described in Chung. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Chung, one of ordinary skill in the art would have found it obvious to modify the system of Juchymenko by employing a predictive module in the control module, as described in Chung, in order to both calculate and compensate for any time delay in cooling the coolant, thereby improving overall system performance and efficiency (Paragraph 2 of Chung).

With regards to Claims 9 and 17:

The Juchymenko modification of Claims 8 and 16 teaches the operational parameters comprise one or more of ORC operational parameters, TEG operational parameters, engine operational parameters, compressor operational parameters and general operational parameters, wherein the engine operational parameters comprise one or more of: radiator fan speed, engine jacket water discharge from radiator temperature, engine jacket water discharge to radiator temperature (see Figures 8A, 8B of Chung, measuring the radiator inlet/outlet temperature). 

With regards to Claim 10 and 18:

The Juchymenko modification of Claims 8 and 16 teaches at least one of an engine radiator (radiator 8, Figure 2 of Juchymenko) and/or a condenser of the ORC is configured to provide steady cooling capability to a cooling side of the TEG (see Figure 2 and Paragraph 44 of Juchymenko).

With regards to Claims 11 and 19:

The Juchymenko modification of Claims 8 and 16 teaches the operational parameters are configured as a predictive model comprising one or more instances based on one or more vectors of the neural network representing features of an input and a corresponding output relating to one or more target operational values (see Figures 8A, 8B of Chung, inlet/outlet temperatures of radiator, coolant pump speed, and coolant flow rate inputs yielding a total heat, heat balance, and error result which enables fuzzy control of cooling fan speed). 

With regards to Claims 12 and 20:

The Juchymenko modification of Claims 8 and 16 teaches the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data (see Paragraphs 52, 53 of Chung, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat). 

With regards to Claims 13 and 21:

The Juchymenko modification of Claims 8 and 16 teaches the control circuit is configured to map the produced sensor data with the classifier data (see Paragraphs 52, 53 of Chung, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat). 

With regards to Claims 14 and 22:

The Juchymenko modification of Claims 8 and 16 teaches the control signals are configured to control thermal energy from a thermal energy source (engine exhaust of Juchymenko) and ORC in the system to meet the operational parameters without disrupting the operation of the system (control signals control cooling fan speed as per Chung, which control thermal energy dissipation from the ORC and from the engine exhaust, via the TEG, as per modification, without interruption to operation of the system).  

With regards to Claims 15 and 23:

The Juchymenko modification of Claims 8 and 16 teaches the control signals are configured to control flow paths in the system to either input heat into, or take heat out of thermal fluids to meet the operational parameters without disrupting the operation of the system (remove heat by calculated fuzzy control of cooling fan speed, see Figures 8A, 8B, and Paragraphs 40+ of Chung). 

With regards to Claim 25:

The Juchymenko modification of Claim 24 teaches the operational parameters comprise pump flow rates and ambient air temperature (see Figure 8A of Chung, coolant flow rate is a parameter in calculation of measured radiation to determine the heat balance error, i.e. the time delay in cooling, see also Paragraph 17 of Chung for ambient air temperature being a parameter).

With regards to Claim 26:

The Juchymenko modification of Claim 24 teaches the condenser of the ORC is configured to provide cooling to the system (condenser of Rankine cycles are widely known in the art to provide cooling to the ORC). 

With regards to Claim 27:

The Juchymenko modification of Claim 24 teaches the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data, and wherein the control circuit is configured to map the produced sensor data with the classifier data (see Paragraphs 52, 53 of Chung, estimating total heat in the heat balance equation is based on two and three dimensional efficiency maps).


Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (WO 2019/086960) in view of Goya (GB 2564524), as evidenced by “PID Controller” (“PID Controller”, Wikipedia, August 1, 2018, https://web.archive.org/web/20180801104845/https://en.wikipedia.org/wiki/PID_controller) .

With regards to Claims 8, 16, and 24:

Juchymenko (Figure 2) discloses a system and method for collection and conversion of thermal energy to mechanical energy and/or electric energy, comprising:

a thermal energy device comprising an Organic Rankine Cycle (ORC) (ORC system 4) comprising a propellant heat exchanger (heat exchanger 5, 15, 6, see Paragraph 29), an expander and a condenser (both of which are inherent in organic Rankine cycles), and one or more of an engine (reciprocating engine 1), and/or a thermo-electric generator (thermoelectric generator 2);

sensors operatively coupled to the thermal energy device, the sensors configured to produce system sensor data (Paragraph 33: “those skilled in the art will appreciate that control module 12 may be configured to communicate with other control modules of a heat recovery system, as well as sensors configured to sense environmental/system conditions during operation”); and a control circuit (control module 12).

Juchymenko does not teach the particulars of the control circuit. Goya teaches a system and method for collection and conversion of thermal energy to mechanical energy in a system (Figures 1, 2, 4), comprising: receiving system sensor data (predicted input rp(t)) from a thermal energy device; receiving, via a control circuit (control architecture 50) comprising a predictive module (vehicle model 52), operational parameters trained under a neural network (see Claim 7: “the optimisation algorithm comprises a genetic algorithm and/or wherein the optimisation algorithm is based on model predictive control”). Goya teaches the controller’s (8) ability to “analyse the driving data to predict properties of the exhaust gas expelled from the internal combustion engine while the vehicle travels along the route” (Page 6, Line 30) and the controller is “configured to control the waste heat recovery system based on the predicted properties of the exhaust gas” (Page 7, Line 4). The system may also predict “future engine load” and control the ORC accordingly (Page 9, Line 9). These control modification to the ORC account for “respective time constants associated with the temperature and the pressure of the working fluid, and thereby enables these parameters to be controlled more effectively against transient loads. In practice, this is achieved by adjusting setpoints for these parameters in a dynamic manner in accordance with the predicted exhaust properties” (Page 22, Line 27). It is also noted that the model based optimizer (56) of Goya relies essentially on a proportional-integral (PI) controller (although Goya teaches that prior art comprising the PI controller, Goya admits that the only “fundamental difference between the architectures shown in Figures 3 and 4 is that the architecture 50 of Figure 4 generates the control input u(t) for the WHR system 14 based not on direct measurements of the current vehicle state only, but on a predicted input, rp(t)” (Page 16, Line 8). PI controllers include time constants. Because of these time constants, the integral term in a PI controller “increases action in relation not only to the error but also the time for which it has persisted. So, if the applied force is not enough to bring the error to zero, this force will be increased as time passes” (see Page 6 of Wikipedia article on PID controller from archive on August 1, 2018). In other words, if an operational parameter does not meet a target value within a configured time period, then the control action is amplified further to ensure the target value is met. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Goya, one of ordinary skill in the art would have found it obvious to modify the system of Juchymenko by employing a predictive module in the control module, as described in Goya, in order to both calculate and compensate for any time delay in the system using dynamic time constants in the controller, thereby improving overall system performance and efficiency (Page 23, Lines 4 – 9 of Goya).


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, December 19, 2022